IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: PETITION TO SUBMIT BALLOT           : No. 127 MM 2015
QUESTION TO CONCORD TOWNSHIP               :
VOTERS                                     :
                                           : Emergency Application for Extraordinary
COLETTE BROWN, Petitioner                  : Relief
                                           :
DOMINIC PILEGGI, KEVIN                     :
O'DONAGHUE, ROBERT JUDGE,                  :
AUGUSTINE ALBINO, JOSEPH ALBINO,           :
PATRICIA AUSMAN, CHRISTINA                 :
LAMBERT, AND DELAWARE COUNTY               :
BOARD OF ELECTIONS,                        :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2015, Petitioner’s “Emergency Application for

Extraordinary Relief” is hereby DENIED.